762 N.W.2d 510 (2009)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Deshawn WHITMAN, Defendant-Appellant.
Docket No. 137517, COA No. 283917.
Supreme Court of Michigan.
March 23, 2009.

Order
On order of the Court, the application for leave to appeal the August 29, 2008 order of the Court of Appeals is considered, and it is DENIED, because the defendant has failed to meet the burden of establishing entitlement to relief under MCR 6.508(D). The motion for remand and the motion for the appointment of counsel are DENIED.